DETAILED ACTION
Acknowledgement of Receipt
	Applicant's response filed on 02/08/2021 to the Office Action mailed on 11/10/2020 is acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2021 has been entered.
Claim Status
Claims 12-17 and 34-39 are pending. 
Claims 1-11 and 18-33 were previously canceled.
Claim 12 is currently amended.
Claims 34-39 are newly added. 
Claims 12-17 and 34-39 have been examined.
Claims 12-17 and 34-39 are rejected.
Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Response to Applicant’s Arguments
The rejection of claims 12-16 under 35 U.S.C. 103 as being unpatentable over Boncic (US Patent 4740372, Published 04/26/1998) in view of Lujambio (International Patent Application Published Under the PCT WO 96/01633, Published 01/25/1996) and Edano et al. (US Patent Application Publication 2009/0042901 A1, Published 02/12/2009) is withdrawn in view of the amendments to the claims.
The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Boncic (US Patent 4740372, Published 04/26/1998) in view of Lujambio (International Patent Application Published Under the PCT WO 96/01633, Published 01/25/1996) and Edano et al. (US Patent Application Publication 2009/0042901 A1, Published 02/12/2009) as applied to claims 12-16 above, and further in view of Herschler et al. (US Patent 3549770, Published 12/22/1970) is withdrawn in view of the amendments to the claims.

This is a new ground of rejection necessitated by the amendment to the claims. 
Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrett et al. (US Patent 4393066, Published 07/12/1983) in view of Skurkovich et al. (US Patent Application Publication 2006/0194221 A1, Published 08/31/2006).
The claims are directed to a composition comprising at least one anti-inflammatory steroid such as hydrocortisone, a mixture of at least two antibiotics such as polymyxin B, bacitracin, and neomycin, a 
Garrett et al.  teach cortisporin comprises Polymyxin B, Bacitracin, Neomycin, and hydrocortisone for treatment of herpes lesions (column 5, lines 12-24). 
Garrett et al lacks a teaching wherein the composition comprises a vitamin A derivative and a formulating component.
Skurkovich et al. teach treatment of herpes infection comprises topical application of a vitamin A derivative, otherwise known as a retinoid, such as adapalene, tazarotene, tretinoin and the like (paragraph 0105). Topical formulation such as ointments can comprise white vaseline (petroleum base) (paragraph 0094). The topical formulation can also comprise DMSO and antibiotics (paragraph 0095). The formulation may further comprise a corticosteroid (paragraph 0071).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to combine the compositions Garrett et al. and Skurkovich et al.  and have reasonable expectation of success. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
 New Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


This is a new ground of rejection necessitated by the amendment to the claims. 
Claims 12-17 and 34-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 12 and 17 recite that “the formulation substantially free of salicylic acid and salicylic acid derivatives”. The original specification as filed does not provide support for such a negative proviso. Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112, first paragraph. 	In Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) the court determined that "the negative limitation recited in the present claims, which did not appear in the specification as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. §112".






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617